PER CURIAM:
This claim was originally filed in the name of Trish Allen, but when testimony established that the vehicle, a 1982 Oldsmobile, was titled in the name of Charles Edward Allen, the Court amended the style of the claim to reflect that fact.
On January 8, 1985, claimant's wife, Patricia Ann Allen, was driving on State Route 152 near Proctorville, West Virginia, at about 8:00 in the evening when she struck a pothole. The pothole damaged the right front wheel and tire of the vehicle, and the amount of $157.45 was claimed. Mrs. Allen testified that she did not see the pothole before or after striking it. Mrs. Allen had no knowledge of how long the pothole had been in existence.
The State is neither an insurer nor a guarantor of the safety of motorists on its highways. Adkins vs. Sims, 130 W.Va 645, 46 S.E. 2d 81 (1947) . For respondent to be held liable for defects of this type, the claimant must prove that respondent had actual or constructive notice of the defect. As there was no evidence of such notice, the claim must be denied.
Claim disallowed.